DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 07/11/2022 and amendment on 06/14/2022. Claims 1, 10, and 18 have been amended. Claims 1, 4-5, 9-10, 13-14, 17-18, and 20 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 90 in Fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 10, and 18 is/are objected to because of the following informalities: 
Claim 1, L. 15 and 16 “the bleed duct” should be “the common bleed duct”;
Claim 10, L. 18 and 19 “the bleed duct” should be “the common bleed duct”; and
Claim 18, L. 23 “the bleed duct” should be “the common bleed duct”.
Appropriate correction required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18 and 20   are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Regarding Claim 18: Claim 18 recites “a common bleed duct extending from the two or more bleed ports”.
However, Fig. 4 shows bleed conduits (see Applicant annotated figure) between the bleed ports 58 and the inlet of the common bleed duct, and thus does not show a common bleed duct extending from the two or more bleed ports.

    PNG
    media_image1.png
    695
    816
    media_image1.png
    Greyscale


Therefore, Claim 18, and dependent Claim 20, contain subject matter which was not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention because the fact that the common bleed duct extends from the two or more bleed ports, as it is for claimed for Claim 18, and as well as for dependent claim 20,  is not supported as the Specification discloses bleed conduits between bleed ports and common bleed duct.
To further advance prosecution and in view of the Specifications (e.g. Fig. 4) the limitation “extending from the two or more bleed ports” is interpreted as “extending downstream of the two or more bleed ports”.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
Claims 1, 4-5, 9-10, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 1, 10, and 18: Claims 1 and 10 recites “a common bleed duct in fluid communication with the two or more bleed ports and configured to convey the bleed airflow from the two or more bleed ports directly to the one or more bleed outlets […]  a one-way check valve located along the [common] bleed duct”. Similarly, Claim 18 recites “a common bleed duct extending from the two or more bleed ports directly to one or more bleed outlets […] a one-way check valve disposed in the [common] bleed duct”.
 It is not clear how the common bleed duct can directly convey the bleed airflow if a check valve is present, yielding indefiniteness. To further advance prosecution the term “directly” is interpreted as “without branching of”.
Regarding Claims 4-5, 9; 13-14, 17; and 20: Claims 4-5, 9; 13-14, 17; and 20 are also rejected for being dependent on rejected Claim 1; 10; and 18, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Childers (US 2012/0117977) in view of Adibhatla (US 2017/0254216), Foutch (US 2015/0275758), Cook (US 2013/0170966), Fuchs (US  2012/0102968), and Snider (US 9,128,005).
Regarding Claim 1: Childers discloses a bleed air cooling system (annotated figure 977’; and [0009]) for a gas turbine engine (10; [0015]; and Fig. 1), comprising: two or more bleed ports (see annotated figure 977’ ) disposed at different axial locations of the gas turbine engine (see annotated figure 977’) to divert a bleed airflow (see annotated figure 977’) from a gas turbine engine flowpath (see annotated figure 977’ and [0016]); one or more bleed outlets (see annotated figure 977’) disposed at a cooling location of the gas turbine engine (turbine blades and buckets of the turbine ; see Fig. 1 [002-3, 17, 23]); a common bleed duct in fluid communication with the one or more bleed ports and configured to convey the bleed airflow from the two or more bleed ports to directly (interpreted as without branching, see annotated figure ‘977, wherein the common bleed duct, i.e. blue line, receive the bleed air flow, air passing through the orange line, from the bleed ports and without branching convey the bleed air to the outlet) the one or more bleed outlets (see annotated figure 977’ and [0017]); a turbine distribution conduit (see annotated 977’) disposed between the common bleed duct and the one or more bleed outlets (see annotated 977’) and configured to distribute the bleed airflow from the common bleed duct to the one or more bleed outlet (see annotated 977’); one or more safety sensors (44, 46, 48; [0023]; and Fig. 1) to sense operational characteristics of the gas turbine engine (see [0023]); and a controller (32; [0023]; and Fig. 1) operably connected to the one or more safety sensors (see Fig. 1 and [0023]) and configured to evaluate the sensed operational characteristics for anomalies in operation of the bleed air cooling system (spikes 58 in S2N/CPD actual values, S2N/CPD actual values above or below desired S2N/CPD set point 52; and S2N/CPD actual values below minimum level 53, see [0025-27] and Figs. 2-3), and configured to selectably change a source of the bleed airflow (adjusting the bypass valve 42, e.g. fully opening or fully closing, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably changes a source, from outlet 22, or 24, or both, of the bleed airflow, see [0026-0027]) as more cooling air is required (see for example [0019] and [0021] wherein the actuation of the valve 42 and 38 increase the amount of cooling air), wherein the one or more safety sensor include a manifold safety sensor (sensor 48; Fig. 1) disposed at the turbine distribution conduit and configured to measure a turbine manifold pressure (see turbine distribution conduit and sensor 48 wherein the sensor 48 is upstream to the cooling location; Fig. 1; [0023] and annotated 977’).

    PNG
    media_image2.png
    750
    816
    media_image2.png
    Greyscale

Childers does not explicitly teach that the turbine distribution conduit being a turbine manifold. 
However, Adibhatla teaches a similar bleed air cooling system (see annotated figure 216’) for a gas turbine (100; Fig. 1) as Childers,  having one or more bleed ports (204, 206; Fig. 2); one or more bleed outlets (210, 224(F), and 212(A); Fig. 2); a bleed duct (202(B), 202(A); Fig. 2) in fluid communication between the bleed ports and the bleed outlets (see Fig. 2); a turbine manifold  (see annotated figure 216’) disposed between the bleed duct and the one or more bleed outlets (annotated figure 216’ and [0031])  and configured to distribute the bleed airflow from the bleed duct to the one or more bleed outlets (see [0031] and annotated figure 216’), the bleed manifold extending at least partially around a circumference of the gas turbine engine (see annotated figure 216’); and a manifold safety sensor disposed at the bleed manifold and configured to measure a turbine manifold pressure (see pressure sensor in [0033-35]).

    PNG
    media_image3.png
    766
    975
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine distribution conduit of Childers to have a turbine manifold extending at least partially around a circumference of the gas turbine engine, as taught by Adibhatla, to evenly distribute the air flow as recognized by Adibhatla, (see [0031]).
Childers in view of Adibhatla is silent regarding the common duct having a one-way check valve located along the bleed duct to prevent backflow along the bleed duct from the cooling location.
However, Foutch teaches a bleed system (202; Fig. 3) for a gas turbine engine (200; Fig. 3) having two or more bleed ports (270 and 238; Fig. 3) disposed at different axial locations (see Fig. 3) of the gas turbine engine to divert bleed air (air from 210 and 212; Fig. 3); one or more bleed outlets (outlet to 234; Fig. 3); a common bleed duct (272; Fig. 3) in fluid communication with the two or more bleed ports (see Fig. 3) and configured to convey the bleed airflow from the two or more bleed ports to the one or more bleed outlets (see 272 extending to 234; Fig. 3); and a one-way check valve (278; Fig. 3) located along the bleed duct (see Fig. 3) to prevent backflow along the bleed duct from the cooling location (the one way check valve allows flow from 270 and 238 to 234 and prevents flow from 234 to 270 and 238).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common duct of Childers to add a one-way check valve located along the bleed duct to prevent backflow along the bleed duct from the cooling location, as taught by Foutch, to limit backpressure in the common duct, as recognized by Foutch, see [0040].

Childers in view of Adibhatla and Foutch  is silent regarding a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath at a component  at the cooling location to be cooled by the bleed airflow and the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold;  and require more cooling air if the backflow margin exceeds the selected threshold.
However, Cook teaches a similar air cooling system (turbine cooling system, see title) for a gas turbine (10; Fig. 1) as Childers, having cooling air pressure sensor configured to measure a cooling air pressure of the turbine ([0019] teaches measuring, i.e. having a sensor, the cooling air pressure of the gas turbine);  
a gaspath safety sensor configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath ([0019] teaches measuring, i.e. having a sensor, the gas flow pressure of the turbine); and
a controller (80; Fig. 2; [0017]) being configured to: determine a backflow margin (backflow margin, not numbered, see [0019]) of a cooled component (50 and element thermically connected thereto) based on the measured gas turbine engine flowpath pressure  and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure ([0019] teaches the backflow margin being measured  with the difference between the cooling air pressure of the turbine and the gas flow pressure of the turbine); and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold and require more air if the backflow margin exceeds the selected threshold ([0019] teaches if the back flow is not sufficient, i.e. exceeds a selected threshold value, an increase the amount of cooling air is required and performed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of  Childers to have a gaspath safety sensor disposed and modified the controller of Childers to have the controller configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath, and  the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold and require more cooling air (through selectably changing a source of the bleed airflow, as disclosed by Childers) if the backflow margin exceeds the selected threshold, as taught by Cook to limit back flow issues and further increase cooling control.
Childers in view of Adibhatla, Foutch, and Cook does not explicitly teach the gaspath safety sensor being at the component at the cooling location to be cooled by the bleed airflow, wherein the component to be cooled is a turbine vane.
However, Fuchs teaches a similar bleed air cooling system (16, Fig. 1) for a gas turbine (10, Fig. 1) as Childers, having a gaspath safety sensor (P3, Fig. 1) disposed and configured to measure a gas turbine engine flow path pressure ([0028]) of the gas turbine engine flow path (see annotated figure 968’) at a component at a cooling location to be cooled by the bleed airflow (stator blades, not numbered, [0027] and annotated figure 968’), wherein the component to be cooled is a turbine vane (see annotated figure 968’).

    PNG
    media_image4.png
    388
    662
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers in view of Foutch, and Cook to have a gaspath safety sensor disposed a component at the cooling location to be cooled by the bleed airflow, wherein the component to be cooled is a turbine vane, as taught by Fuchs, to cool one of the turbine components the most exposed to heat (turbine vanes are the first to contact the hot combustion gases) and to  have pressure value as close as possible to the component to cool and avoid delay time in measurement as recognized by Fuchs, (see [0031]).

 Childers in view of Adibhatla, Foutch, Cook, and Fuchs further fails to teach the gaspath safety sensor being disposed at a leading edged of the turbine vane, although Fuchs illustrate the sensor being forward of the turbine blade (see annotated figure 968’).

However, Snider teaches a gas turbine (Col. 1 L. 6) with a gaspath sensor (22, 24; Fig. 4) disposed at a leading edged (see annotated figure 005’) of the turbine vane (see annotated figure 005’).

    PNG
    media_image5.png
    452
    797
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the gaspath sensor of position of Childers in view of Adibhatla, Foutch, Cook, and Fuchs to have gaspath safety sensor being disposed at a leading edged of the turbine vane, as taught by Snider, to have direct and precise measurements at the location where the hot combustion gas hits first the turbine vane, i.e. leading edge.

Regarding Claim 4: Childers in view of Adibhatla, Foutch, Cook, Fuchs, and Snider teaches all the limitations of Claim 1, as stated above, and Childers  further discloses the controller being configured to selectably modulate the bleed airflow through the bleed air cooling system (adjusting the bypass valve 42, from fully open to fully close and intermediate positions between the open and closed positions, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably modulates the bleed airflow, see [0026-0027]).

Regarding Claim 5: Childers in view of Adibhatla, Foutch, Cook, Fuchs, and Snider teaches all the limitations of Claim 1, as stated above, and Childers further discloses the one or more safety sensors further including a temperature safety sensor (see [0023]).

Regarding Claim 10: Childers discloses: a compressor section (12; [0015]; and Fig. 1); a turbine section (16; [0015]; and Fig. 1) operably connected to the compressor section (see [0015] and Fig. 1); and a bleed air cooling system (annotated figure 977’; and [0009]), comprising: two or more bleed ports (see annotated figure 977’) disposed at different axial locations of the gas turbine engine (see annotated figure 977’) to divert a bleed airflow (see annotated figure 977’) from a gas turbine engine flowpath (see annotated figure 977’ and [0016]); a bleed outlet (see annotated figure 977’) disposed at a cooling location of the gas turbine engine (turbine blades and buckets of the turbine ; see Fig. 1 [002-3, 17, 23]); a common bleed duct in fluid communication with the one or more bleed ports and configured to convey the bleed airflow from the one or more bleed ports directly (interpreted as without branching, see annotated figure ‘977, wherein the common bleed duct, i.e. blue line, receive the bleed air flow, air passing through the orange line, from the bleed ports and without branching convey the bleed air to the outlet) to the bleed outlet ( see annotated figure 977’ and [0017]); a turbine distribution conduit (see annotated figure 977’) disposed between the common bleed duct and the one or more bleed outlets (see annotated figure 977’) and configured to distribute the bleed airflow from the bleed duct to the one or more bleed outlet (see annotated figure 977’);
one or more safety sensors (44, 46, 48; [0023]; and Fig. 1) to sense operational characteristics of the gas turbine engine (see [0023]); and a controller (32; [0023]; and Fig. 1) operably connected to the one or more safety sensors (see Fig. 1 and [0023]) and configured to evaluate the sensed operational characteristics for anomalies in operation of the bleed air cooling system (spikes 58 in S2N/CPD actual values, S2N/CPD actual values above or below desired S2N/CPD set point 52; and S2N/CPD actual values below minimum level 53, see [0025-27] and Figs. 2-3), wherein the one or more safety sensor include a manifold safety sensor (sensor 48; Fig. 1) disposed at the turbine distribution conduit and configured to measure a turbine manifold pressure (see turbine distribution conduit and sensor 48 wherein the sensor 48 is upstream to the cooling location; Fig. 1; [0023] and annotated figure 977’), wherein the controller is configured to selectably change a source of the bleed airflow (adjusting the bypass valve 42, e.g. fully opening or fully closing, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably changes a source, from outlet 22, or 24, or both, of the bleed airflow, see [0026-0027]) as more cooling air is required (see for example [0019] and [0021] wherein the actuation of the valve 42 and 38 increase the amount of cooling air).
.
Childers does not explicitly disclose that the turbine distribution conduit being a turbine manifold. 
However, Adibhatla teaches a similar bleed air cooling system (see annotated figure 216’) for a gas turbine (100; Fig. 1) as Childers,  having one or more bleed ports (204, 206; Fig. 2); one or more bleed outlets (210, 224(F), and 212(A); Fig. 2); a bleed duct (202(B), 202(A); Fig. 2) in fluid communication between the bleed ports and the bleed outlets (see Fig. 2); a turbine manifold  (see annotated figure 216’) disposed between the bleed duct and the one or more bleed outlets (annotated figure 216’ and [0031])  and configured to distribute the bleed airflow from the bleed duct to the one or more bleed outlets (see [0031] and annotated figure 216’), the bleed manifold extending at least partially around a circumference of the gas turbine engine (see annotated figure 216’); and a manifold safety sensor disposed at the bleed manifold and configured to measure a turbine manifold pressure (see pressure sensor in [0033-35]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine distribution conduit of Childers to have a turbine manifold extending at least partially around a circumference of the gas turbine engine, as taught by Adibhatla, to evenly distribute the air flow as recognized by Adibhatla, (see [0031]).
Childers in view of Adibhatla is silent regarding the common duct having a one-way check valve located along the bleed duct to prevent backflow along the bleed duct from the cooling location.

However, Foutch teaches a bleed system (202; Fig. 3) for a gas turbine engine (200; Fig. 3) having two or more bleed ports (270 and 238; Fig. 3) disposed at different axial locations (see Fig. 3) of the gas turbine engine to divert bleed air (air from 210 and 212; Fig. 3); one or more bleed outlets (outlet to 234; Fig. 3); a common bleed duct (272; Fig. 3) in fluid communication with the two or more bleed ports (see Fig. 3) and configured to convey the bleed airflow from the two or more bleed ports to the one or more bleed outlets (see 272 extending to 234; Fig. 3); and a one-way check valve (278; Fig. 3) located along the bleed duct (see Fig. 3) to prevent backflow along the bleed duct from the cooling location (the one way check valve allows flow from 270 and 238 to 234 and prevents flow from 234 to 270 and 238).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common duct of Childers to add a one-way check valve located along the bleed duct to prevent backflow along the bleed duct from the cooling location, as taught by Foutch, to limit backpressure in the common duct, as recognized by Foutch, see [0040].


Childers in view of Adibhatla and Foutch is silent regarding a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath at a component to be cooled by the bleed airflow and the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold; and require more cooling air if the backflow margin exceeds the selected threshold.
However, Cook teaches a similar air cooling system (turbine cooling system, see tittle) for a gas turbine (10; Fig. 1) as Childers, having cooling air pressure sensor configured to measure a cooling air pressure of the turbine ( [0019] teaches measuring, i.e. having a sensor, the cooling air pressure of the gas turbine)  
a gaspath safety sensor configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath ([0019] teaches measuring, i.e. having a sensor, the gas flow pressure of the turbine); and
a controller (80; Fig. 2; [0017]) being configured to: determine a backflow margin (backflow margin, not numbered, see [0019]) of a cooled component (50 and element thermically connected thereto) based on the measured gas turbine engine flowpath pressure  and the measured turbine manifold pressure ([0019] teaches the backflow margin being measured  with the difference between the cooling air pressure of the turbine and the gas flow pressure of the turbine); and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold and require more air if the backflow margin exceeds the selected threshold ([0019] teaches if the back flow is not sufficient, i.e. exceeds a selected threshold value, an increase the amount of cooling air is required and performed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers to have a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath, and  the controller being configured to: determine a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; and modify operation of the bleed air cooling system if the backflow margin exceeds a selected threshold and require more cooling air (through selectably changing a source of the bleed airflow, as disclosed by Childers) if the backflow margin exceeds the selected threshold, as taught by Cook to limit back flow issues and further increase cooling control.
Childers in view of Adibhatla, Foutch, and Cook does not explicitly teach the gaspath safety sensor being at the component at the cooling location to be cooled by the bleed airflow.
However, Fuchs teaches a similar a bleed air cooling system (16, Fig. 1) for a gas turbine (10, Fig. 1) as Childers, having a gaspath safety sensor (P3, Fig. 1) disposed and configured to measure a gas turbine engine flow path pressure ([0028]) of the gas turbine engine flow path (see annotated figure 968’) at a component at the cooling location to be cooled by the bleed airflow (stator blades, not numbered, [0027] and annotated figure 968’) ), wherein the component to be cooled is a turbine vane (see annotated figure 968’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers in view of Adibhatla, Foutch, and Cook to have a gaspath safety sensor disposed at a component at the cooling location to be cooled by the bleed airflow, wherein the component to be cooled is a turbine vane, as taught by Fuchs, to cool one of the turbine components the most exposed to heat (turbine vanes are the first to contact the hot combustion gases) and to  have pressure value as close as possible to the component to cool and avoid delay time in measurement as recognized by Fuchs, (see [0031]).

Childers in view of Adibhatla, Foutch, Cook, and Fuchs fails to teach the gaspath safety sensor being disposed at a leading edged of the turbine vane, although Fuchs illustrate the sensor being forward of the turbine blade (see annotated figure 968’).

However, Snider teaches a gas turbine (Col. 1 L. 6) with a gaspath sensor (22, 24; Fig. 4) disposed at a leading edged (see annotated figure 005’) of the turbine vane (see annotated figure 005’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the gaspath sensor of position Childers in view of Adibhatla, Foutch, Cook, and Fuchs to have gaspath safety sensor being disposed at a leading edged of the turbine vane, as taught by Snider, to have direct and precise measurements at the location where the hot combustion gas hits first the turbine vane, i.e. leading edge.

Regarding Claim 13: Childers in view of Adibhatla, Foutch, Cook, Fuchs, and Snider teaches all the limitations of Claim 11, as stated above, and Childers further discloses the controller being configured to selectably modulate the bleed airflow through the bleed air cooling system (adjusting the bypass valve 42, from fully open to fully close and intermediate positions between the open and closed positions, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably modulates the bleed airflow, see [0026-0027]).

Regarding Claim 14: Childers in view of Adibhatla, Foutch, Cook, Fuchs, and Snider teaches all the limitations of Claim 10, as stated above, and Childers further discloses the one or more safety sensors further including a temperature safety sensor (see [0023]).

Regarding Claim 18: Childers discloses a method (see [009]) of operating a gas turbine engine (10; [0015]; and Fig. 1), comprising: conveying a bleed airflow (see annotated figure 977’) from  two or more bleed port (see annotated figure 977’) of the gas turbine engine toward a cooling location (second stage; [0017]; and Fig. 1) of the gas turbine engine along a common bleed duct (see annotated figure 977’) extending from the two or more bleed ports directly to one or more bleed outlets (interpreted as extending downstream of the two or more bleed ports and without branching to one or more bleed outlets, see annotated figure 977’ wherein the common bleed duct. blue line, extends downstream of the ports and without branching to the bleed outlet ) to provide cooling to the cooling location (see annotated figure 977’,  [0017]); monitoring the bleed airflow for anomalies (spikes 58 in S2N/CPD actual values, S2N/CPD actual values above or below desired S2N/CPD set point 52; and S2N/CPD actual values below minimum level 53, see [0025-27] and Figs. 2-3) via one or more safety sensors (44, 46, 48; [0023]; and Fig. 1) located along a bleed airflow pathway (path defined by air ducts 26, 36, 37, 28, 40, and 36; Fig. 1); wherein the one or more safety sensor include a manifold safety sensor (sensor 48; Fig. 1) disposed  at a turbine distribution conduit (see conduit 36 and see annotated figure 977’) located between the bleed port and the cooling location, the manifold safety sensor configured to measure a turbine manifold pressure at the turbine distribution conduit (see turbine distribution conduit and sensor 48 wherein the sensor 48 is upstream to the cooling location; Fig. 1; [0023] and annotated figure 977’); and selectably modifying the bleed airflow in response to detection of an anomaly (see [0024,-0027], e.g. “the controller may adjust the position of the bypass valve 42 in response to the upward spike [i.e. an anomaly] to cause the S2N/CPD actual pressure ratio to return to the desired S2N/CPD pressure ratio set point 52” see [0026-0027]), and  selectably changing a source of the bleed airflow (adjusting the bypass valve 42, e.g. fully opening or fully closing, see [0020], as well actuating the valve 37 between fully open or fully closed, see [0018], selectably changes a source, from outlet 22, or 24, or both, of the bleed airflow, see [0026-0027]) as more cooling air is required (see for example [0019] and [0021] wherein the actuation of the valve 42 and 38 increase the amount of cooling air),
Childers does not explicitly disclose that the turbine distribution conduit being a turbine manifold. 
However, Adibhatla teaches a similar bleed air cooling system (see annotated figure 216’) for a gas turbine (100; Fig. 1) as Childers,  having one or more bleed ports (204, 206; Fig. 2); one or more bleed outlets (210, 224(F), and 212(A); Fig. 2); a bleed duct (202(B), 202(A); Fig. 2) in fluid communication between the bleed ports and the bleed outlets (see Fig. 2); a turbine manifold  (see annotated figure 216’) disposed between the bleed duct and the one or more bleed outlets (annotated figure 216’ and [0031])  and configured to distribute the bleed airflow from the bleed duct to the one or more bleed outlets (see [0031] and annotated figure 216’), the bleed manifold extending at least partially around a circumference of the gas turbine engine (see annotated figure 216’); and a manifold safety sensor disposed at the bleed manifold and configured to measure a turbine manifold pressure (see pressure sensor in [0033-35]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine distribution conduit of Childers to have a turbine manifold extending at least partially around a circumference of the gas turbine engine, as taught by Adibhatla, to evenly distribute the air flow as recognized by Adibhatla, (see [0031]).
Childers in view of Adibhatla is silent regarding the common duct having a one-way check valve located along the bleed duct to prevent backflow along the bleed duct from the cooling location.
However, Foutch teaches a bleed system (202; Fig. 3) for a gas turbine engine (200; Fig. 3) having two or more bleed ports (270 and 238; Fig. 3) disposed at different axial locations (see Fig. 3) of the gas turbine engine to divert bleed air (air from 210 and 212; Fig. 3); one or more bleed outlets (outlet to 234; Fig. 3); a common bleed duct (272; Fig. 3) in fluid communication with the two or more bleed ports (see Fig. 3) and configured to convey the bleed airflow from the two or more bleed ports to the one or more bleed outlets (see 272 extending to 234; Fig. 3); and a one-way check valve (278; Fig. 3) located along the bleed duct (see Fig. 3) to prevent backflow along the bleed duct from the cooling location (the one way check valve allows flow from 270 and 238 to 234 and prevents flow from 234 to 270 and 238).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common duct of Childers to add a one-way check valve located along the bleed duct to prevent backflow along the bleed duct from the cooling location, as taught by Foutch, to limit backpressure in the common duct, as recognized by Foutch, see [0040].

Childers  in view of Adibhatla and Foutch is silent regarding a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath at a component to be cooled by the bleed airflow and determining a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold pressure; modifying operation of the bleed air cooling system if the backflow margin exceeds a selected threshold; and requiring more cooling air if the backflow margin exceeds the selected threshold
However, Cook teaches a similar air cooling system (turbine cooling system, see tittle) for a gas turbine (10; Fig. 1) and method of operating, as Childers, having cooling air pressure sensor configured to measure a cooling air pressure  of the turbine ( [0019] teaches measuring, i.e. having a sensor, the cooling air pressure of the gas turbine)  
a gaspath safety sensor configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath ([0019] teaches measuring, i.e. having a sensor, the gas flow pressure of the turbine); and
determining a backflow margin (backflow margin, not numbered, see [0019]) of a cooled component (50 and element thermically connected thereto) based on the measured gas turbine engine flowpath pressure  and the measured turbine manifold pressure ([0019] teaches the backflow margin being measured  with the difference between the cooling air pressure of the turbine and the gas flow pressure of the turbine); and modifying operation of the bleed air cooling system if the backflow margin exceeds a selected threshold and requiring more cooling air if the backflow margin exceeds the selected threshold ([0019] teaches if the back flow is not sufficient, i.e. exceeds a selected threshold value, an increase the amount of cooling air is required and performed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers to have a gaspath safety sensor disposed and configured to measure a gas turbine engine flowpath pressure of the gas turbine engine flowpath, and  determining a backflow margin of the cooled component based on the measured gas turbine engine flowpath pressure and the measured turbine manifold 96331US01 (U421151US)2Application No. 15/601,524 pressure; and modifying operation of the bleed air cooling system if the backflow margin exceeds a selected threshold and requiring more cooling air (through changing selectably a source of the bleed airflow, as disclosed by Childers) if the backflow margin exceeds the selected threshold, as taught by Cook to limit back flow issues and further increase cooling control.
Childers in view of Adibhatla, Foutch, and Cook does not explicitly teach the gaspath safety sensor being at the component to be cooled by the bleed airflow and wherein the component to be cooled is a turbine vane.
However, Fuchs teaches a similar a bleed air cooling system (16, Fig. 1) for a gas turbine (10, Fig. 1) as Childers, having a gaspath safety sensor (P3, Fig. 1) disposed and configured to measure a gas turbine engine flow path pressure ([0028]) of the gas turbine engine flow path (see annotated figure 968’) at a component to be cooled by the bleed airflow (stator blades, not numbered, [0027] and annotated figure 968’) wherein the component to be cooled is a turbine vane (see annotated figure 968’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers in view of Adibhatla, Foutch, and Cook to have a gaspath safety sensor disposed a component to be cooled by the bleed airflow, wherein the component to be cooled is a turbine vane, as taught by Fuchs, to cool one of the turbine components the most exposed to heat (turbine vanes are the first to contact the hot combustion gases) and to  have pressure value as close as possible to the component to cool and avoid delay time in measurement as recognized by Fuchs, (see [0031]).

Childers in view of Adibhatla, Foutch, Cook, and Fuchs fails to teach the gaspath safety sensor being disposed at a leading edged of the turbine vane, although Fuchs illustrate the sensor being forward of the turbine blade (see annotated figure 968’).
However, Snider teaches a gas turbine (Col. 1 L. 6) with a gaspath sensor (22, 24; Fig. 4) disposed at a leading edged (see annotated figure 005’) of the turbine vane (see annotated figure 005’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the gaspath sensor of position Childers in view of Adibhatla, Foutch, Cook, and Fuchs to have gaspath safety sensor being disposed at a leading edged of the turbine vane, as taught by Snider, to have direct and precise measurements at the location where the hot combustion gas hits first the turbine vane, i.e. leading edge.

Regarding Claim 20: Childers in view of Adibhatla, Foutch, Cook, Fuchs, and Snider teaches all the limitations of Claim 18, as stated above, and Childers further discloses selectably modulating a bleed airflow through the bleed air cooling system (adjusting the bypass valve 42, from fully open to fully close and intermediate positions between the open and closed positions, see [0020],as well actuating the valve 37 between fully open or fully closed, see [0018], selectably modulates the bleed airflow, see [0026-0027]).

Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Childers, in view of Adibhatla, Foutch, Cook, Fuchs, and Snider, as applied to claims 1 and 10 above, and further in view of Sennoun (US Patent Application No. 2012/0216545).

	Regarding Claim 9: Childers in view of Adibhatla, Foutch, Cook, Fuchs, and Snider teaches all the limitations of Claim 1, as stated above, but is silent regarding the controller being a full authority digital engine control.
	However, Sennoun teaches a bleed air cooling system (42; [0025]; and Figs. 1-2) for a gas turbine engine (10; [0021]; Fig. 1), comprising: one or more bleed ports (58, 60; [0028]; and Fig. 2) disposed at one or more axial locations of the gas turbine engine (see Fig. 2) to divert a bleed airflow ( bleed air, not numbered, see [0028]) from a gas turbine engine flowpath (35; [0023]; and fig. 2); a bleed outlet (114; [0033]; and Fig. 2) disposed at a cooling location (6; [0028]; and Fig. 2) of the gas turbine engine; a bleed duct (line connecting 58, 60 to 114, see Fig. 2) in fluid communication with the bleed port and the configured to convey the bleed airflow from the bleed port to the bleed outlet (see Fig. 2); one or more safety sensors (82, 84; [0036]; and Fig. 2) to sense operational characteristics of the gas turbine engine (see [0025,0036]); and a controller (48; [0036]; and Fig. 2) operably connected to the one or more safety sensors, wherein the controller is a full authority digital engine control (see [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adibhatla, Foutch, Cook, Fuchs, and Snider to the controller being full authority digital engine control, as taught by Sennoun, to place full authority over operational characteristics sensed around the engine in the hands of the controller and prevent miss functioning due to independent actuations of the bleed air system that do not take into account other engine systems.

	Regarding Claim 17: Childers in view of Adibhatla, Foutch, Cook, Fuchs, and Snider teaches all the limitations of Claim 10, as stated above, but is silent regarding the controller being a full authority digital engine control.
	However, Sennoun teaches a gas turbine engine (10; [0021]; and Fig. 1) with a bleed air cooling system (42; [0025]; and Figs. 1-2) comprising: one or more bleed ports (58, 60; [0028]; and Fig. 2) disposed at one or more axial locations of the gas turbine engine (see Fig. 2) to divert a bleed airflow ( bleed air, not numbered, see [0028]) from a gas turbine engine flowpath (35; [0023]; and fig. 2); a bleed outlet (114; [0033]; and Fig. 2) disposed at a cooling location (6; [0028]; and Fig. 2) of the gas turbine engine; a bleed duct (line connecting 58, 60 to 114, see Fig. 2) in fluid communication with the bleed port and the configured to convey the bleed airflow from the bleed port to the bleed outlet (see Fig. 2); one or more safety sensors (82, 84; [0036]; and Fig. 2) to sense operational characteristics of the gas turbine engine (see [0025,0036]); and a controller (48; [0036]; and Fig. 2) operably connected to the one or more safety sensors, wherein the controller is a full authority digital engine control (see [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Childers to the controller being full authority digital engine control, as taught by Sennoun, to place full authority over operational characteristics sensed around the engine in the hands of the controller and prevent miss functioning due to independent actuations of the bleed air system that do not take into account other engine systems.


Response to Arguments
Applicant’s arguments/remarks filed 06/14/2022 have been considered but are not convincing for the following reasons: 

Applicant’s representative asserts that the prior art of record fails to disclose or teach the newly amended Claims 1, 10, and 19. More precisely, Applicant’s representative stipulates that in the present application the common bleed duct extends directly from the two or more bleed ports to the bleed outlets, while in Childers the common bleed duct does not extend from the bleed ports, but from an ejector 34, where multiple bleed flows may be combined, located between the bleed ports and the bleed outlets.
However, in the present Application the common bleed port does not extend directly from the bleed ports to the bleed outlet, but rather the common bleed duct extends from a location where two bleed conduits combine, i.e. the common bleed duct inlet, to the outlets, the bleed conduits extending from the bleed ports up to common bleed duct inlet (see Applicant Annotated figure above). In other words, the common bleed duct extends downstream from the ports and without branching to the bleed outlets. Similarly, Childers discloses a common bleed duct that extends from a location where two bleed conduits combine, i.e. the common bleed duct inlet, to the outlets, the bleed conduits extending from the bleed ports up to common bleed duct inlet (see annotated figure 977’).

In addition, as articulated above, the amended claim language “a common bleed duct […] configured to convey the bleed airflow from the two or more bleed ports directly to the one or more bleed outlets” for Claims 1 and 10 and “a common bleed duct extending from the two or more bleed ports directly to one or more bleed outlets” for Claim 18, create 112(a) and 112(b) issues. Such issues require interpretations that read on Childers (see above rejection). 
 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741